Order entered August 3, 2015




                                             In The
                                     Court of Appeals
                              Fifth District of Texas at Dallas
                                      No. 05-14-01244-CR

                             JESSICA JACOLE HOLLOWAY, Appellant

                                               V.

                                THE STATE OF TEXAS, Appellee

                        On Appeal from the 283rd Judicial District Court
                                     Dallas County, Texas
                             Trial Court Cause No. F13-41299-T

                                           ORDER
        The Court REINSTATES the appeal.

        On July 16, 2015, we ordered the trial court to make findings regarding why appellant’s

brief had not been filed. On July 31, 2015, we received appellant’s brief, together with an

extension motion. Therefore, in the interest of expediting the appeal, we VACATE the July 16,

2015 order requiring findings.

        We GRANT the July 31, 2015 extension motion and ORDER appellant’s brief filed as

of the date of this order.

        The Court ORDERS court reporter Karren Jones to file, within TEN DAYS of the date

of this order, a supplemental record containing State’s Exhibit no. 6, a DVD.
       We DIRECT the Clerk to send copies of this order to Karren Jones, court reporter,

Auxiliary Court, and to counsel for all parties.



                                                   /s/   ADA BROWN
                                                         JUSTICE